Liang v Yi Jing Tan (2016 NY Slip Op 04915)





Liang v Yi Jing Tan


2016 NY Slip Op 04915


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
SHERI S. ROMAN, JJ.


2015-01613
 (Index No. 7424/08)

[*1]Gary Liang, etc., respondent, 
vYi Jing Tan, et al., appellants.


Wei Ji, New York, NY, for appellants.
Wang Law Office, PLLC, Flushing, NY (William R. Stoltz and Chunyu Jean of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for conversion and breach of fiduciary duty, the defendants appeal from an order of the Supreme Court, Queens County (Grays, J.), dated October 13, 2014, which denied their motion, denominated as one "for leave to reargue and reconsider" their prior motion, among other things, for a hearing on the issue of bribery of a witness, which was denied in an order of the same court dated June 26, 2014.
ORDERED that the appeal is dismissed, with costs.
The defendants' motion, denominated as one "for leave to reargue and reconsider" an order dated June 26, 2014, denying their motion, inter alia, for a hearing on the issue of bribery of a witness, is, in actuality, a motion for reargument. As the denial of a motion for reargument is not appealable (see George v Yoma Dev. Group, Inc., 83 AD3d 776; Coccia v Liotti, 70 AD3d 747, 759; Tokio Mar. & Fire Ins. Co., Ltd. v Borgia, 11 AD3d 603, 604), the appeal must be dismissed (see George v Yoma Dev. Group, Inc., 83 AD3d at 776; Fahey v County of Nassau, 111 AD2d 214, 214).
MASTRO, J.P., DICKERSON, AUSTIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court